MADDOX, Justice.
The judgment is reversed and the case is remanded to the Court of Criminal Appeals for that court to consider its judgment in light of this Court’s decision in Sisson v. State, 528 So.2d 1159 (Ala.1988). By remanding the cause to the Court of Criminal Appeals, we should not be understood as holding that the Court of Criminal Appeals cannot affirm the conviction. We hold only that the Court’s opinion erroneously holds that subsections (a)(1) and (a)(2) of § 82-5A-191 (the DUI statute) “are separate and distinct offenses.”
REVERSED AND REMANDED.
TORBERT, C.J., and JONES, ALMON, SHORES, BEATTY, ADAMS, HOUSTON and STEAGALL, JJ„ concur.